Daly, J.
(Orally).—The judgment is not irregular. It was entered upon a regular affidavit of the service of the summons and complaint.
The defendant’s affidavit now states that the person serving the summons and complaint, left them with the defendant’s foreman, Plumbager. If the facts were as stated by the defendant, he knew that an attempt had been made to commence the suit by leaving the papers at his place of business, with his bookkeeper. Prom the admission made by him, it appears that he consulted his attorney, and learning that the service was insufficient, he concluded to let the plaintiff go on. He denies that he knéw anything of the judgment, but carefully avoids denying that he knew of the service of the papers on his foreman, or that the papers, after that service, came into his possession. He knowingly suffered the plaintiff to go bn, to enter up judgment, *319issue execution, and after its return, to institute supplementary proceedings, and he now comes into court and moves that all' the proceedings be set aside,' with costs.
Such a course the court will not countenance. It has long been the established practice of the court that a party must make his application at the earliest practicable opportunity after the irregularity of which he complains has taken place, and not -knowingly suffer further proceedings to be taken.
If there is any defence, the defendant will be allowed to come in and defend without terms; but as the fact of the personal service of the summons and complaint upon the defendant is positively sworn to by the affidavit on file, upon which the judgment was entered up, it will not be set aside upon such a case as the defendant discloses.
See Downes v. Witherington, (2 Taunt. 243).